Title: Enclosure IV: Edmund Randolph to George Hammond, 19 June 1794
From: Randolph, Edmund
To: Hammond, George


                  
                     Sir,
                     Philadelphia June 19th 1794.
                  
                  I am this moment honored by your letter of yesterday’s date, acknowledging the receipt of the Rule adopted by the President of the United States, for regulating the sailing of the vessels of nations hostile to each other.
                  It is true Sir, that on the 27th of February last, I received your letter of the 25th of the same month; in which you express yourself in general terms thus—"Particular reasons render it expedient for me to request you to inform me whether the principle which is generally understood to be established by the law of nations—that in the case of ships of war, belonging to
                     
                     different powers in a state of hostility with each other, and being in neutral ports the space of twenty four hours should be allowed to vessels departing from such ports previously to their being followed by vessels in the service of a power with which the sovereign of the vessels so first departing may be engaged in war—be intended to be recognized by this Government."  This letter was immediately submitted to the President; and although he did not hesitate on the propriety of the principle, yet the manner of executing it in Europe being unknown here, and the circumstances of our ports being very peculiar, it was thought necessary to consult n⟨ot onl⟩y those persons, who were bound by the constitution or by law to give him their Opinion, but others also, more conversant in the subject from practice. Inquiries were immediately set on foot; but still the information obtained was unsatisfactory. I took the liberty of asking most of the diplomatic gentlemen in this City, whether they possessed any written document, in which the practice upon the principle was delineated; and I am much deceived if I did not make the same request from you.  Certain however, it is, that no gentleman could furnish me with any thing very accurate. From these causes, the mode remained under consideration, but was never out of view: no mode was approved until the 16. instant, the day before the President left Philadelphia for virginia. To this last date, Sir, you will undoubtedly advert; because your candor must induce you to admit, that, as the intelligence "of the arrival of a British Squadron in an american port," was received on the very day, on which the above decision of the Government was announced to you, that is on the 18. instant; the conclusion for which you seem to be prepared in the close of your last letter ought to be dismissed. Nor will you deem it unimportant to the removal of the misconception into which you may have fallen, to be informed, that the rule was not adopted at the instance of any foreign minister whose nation is at war with Great Britain; but it was particularly brought into discussion on the 13th instant by the Minister of the United Netherlands, an associate with Great Britain against the Republic of France. This explanation, Sir, on the part of Government proceeds from the respect due to its own character; although it cannot be supposed, that any of the belligerent powers want at this day proof of its impartiality.
                  I do not know whether, it will be expected from me, after what
                     
                     has been now written to assign a reason why your letter of the 25th of February last was not formally acknowledged; when nothing more could have been hitherto said, than what might afford you an assurance, that it had not miscarried.  Being always desirous, however, to observe a proper attention to the ministers of foreign nations, I must refer, in order to avoid the imputation of neglect, to some conversations on this head between us.
                  Not having a right to urge you to promulgate the President’s determination to the commanders of British Ships of war, I shall only observe, that the intimation to that effect in my letter of yesterday was intended for their accommodation; as you must be sensible, that the rule will operate, whether it be communicated thro the channel requested or not. I have the honor, Sir, to be with respect yr mo. ob. serv.
                  
                     Edm: Randolph
                  
               